Per curiam.

The circuit superior court erred in overruling the plaintiff’s motion for a new trial. The verdiet of the jury was not sustained by the evidence, the plea of conditions performed being altogether unsupported. No evidence appears to have been introduced even tending to prove the making of a deed to Wallace, to whom, by the condition of the title bond, it was to have been made. The imperfect proof of the execution of a deed to Miller, was not evidence under the plea of conditions performed ; nor would the deed have been evidence under that plea, if the proof had been complete. As to the second plea of the defendant, it was manifestly bad, since Miller, though the owner of the title bond, was not the person to whom the title was to have been conveyed; and, therefore, he had a right to refuse to accept it, as he is alleged in the plea to have done.
Judgment reversed, and cause remanded for a new trial.